Title: To Thomas Jefferson from Abel Janney, 14 March 1801
From: Janney, Abel
To: Jefferson, Thomas



Sir,
Alexandria March 14th. 1801.

Desirous to pay you every mark of respect due to the first Majestrate. of a happy free and Independant Nation, I have taken the liberty to march the Alexandria Rifle Company out to welcome you to Our Town, with a Sincere Satisfaction in the choice of our Fellow citizens. I thought it necessary to inform you of the reason of our not uniting With the Regiment on this Occasion, which will be under Arms for your Reception, it is in consequence of a Dispute of the right of Precedency which has arisen between the Compy I had the Honor to command, and on this particular Occasion take the Command of. (for the purpose above Recited) and the Light infantry. both attatched to the same Regt. I have From the little sirvice I had seen during the Revolutionary War, considered that Rifle Men were alway posted on the right And left of Regiments in Review. which  post has been Denied me I have therefore considered it as an unprecedented Partiality in Our Colo. and cannot Consent To unite with the Regt., if Posted on the left. if I am under an Error of opinion of Military etiquaty You will pardon my error in Judgment and Accept These small marks of Respect we wish to make you A tender of
With due Respect I am Sir your Obedt. Hble. Sevt.

Abel Janney

